Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Specification
The title of the invention is too long and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters

The abstract of the disclosure is objected to because it contains legal phraseology such as “means”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: not in conform with US practice, is still using the PCT number.  Also, the sentence “These and further objects are achieved by the features of Claims 1 and 16” should be deleted.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 3, lines 6, the third means includes an operating/control element.  As noticed in page 8, lines 3-5, the means for producing hot water is a boiler.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the base module housing includes a top wall, a bottom wall and side walls and is sealed off by the top wall, the bottom wall and the side walls” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “the base module 20 is accommodated in a stable housing 33 which may be opened from the front…the housing 33 is sealed off to the extent necessary for passing an overflow test.” but it fails to disclose wherein the base module housing includes a top wall, a bottom wall and side walls and is sealed off by the top wall, the bottom wall and the side walls. Which figures discloses the base module housing sealed off by its own walls?
Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is not clear on how is the base .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the first means have a modular construction and include at least one self-contained base module for brewing the coffee beverage… having a base module housing comprising a plurality of walls for receiving at least one coffee grinder, a brewing unit, second means for producing hot water, a fluid interface for connecting a water connection line, an electrical interface for connecting a power cord, and third means for controlling the beverage preparation and dispensing operation” is unclear what elements are part of the base module, does the base module comprise at least one coffee grinder, a brewing unit, second means for producing hot water, a fluid interface for connecting a water connection line, an electrical interface for connecting a power cord, and third means for controlling the beverage preparation and dispensing operation? or is it just the brewing unit? 
In claim 1, the limitation “a base module housing comprising a plurality of walls” and “wherein the base module housing includes a top wall, a bottom wall and side walls” is unclear how the top wall, the bottom wall and the side walls are related or further limit the plurality of walls.
In claim 1, the limitation “A beverage vending machine having a housing in which first means for brewing and dispensing a coffee beverage prepared using freshly ground coffee are accommodated, characterized in that the first means have a modular construction and include at least one self-contained base module for brewing the coffee beverage, and a separate outflow module… and having a base module housing” is unclear is the first means was intended to be a component of the machine that has the housing or if the machine’s housing include the first means.   It is also unclear if the machine has the base module housing or the machine’s housing has the base module housing, or the first means has the base module housing?
In claim 23, the limitation “operating/control element” renders the claim indefinite, what is it operating or control, or operating and control…element?
In claim 24, the limitation “is/are” and “and/or” renders the claim indefinite, what is it is or are, and or or?
In claim 27, the limitation “is/are” renders the claim indefinite, what is it is or are?
In claim 36, the limitation “and/or” renders the claim indefinite, what is it, and or or?
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22-28, 30, 31, 32, 36, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin (US 2009/0293733) in view of Hulett (US 2013/0133520).
Regarding claim 22, Martin teaches a beverage vending machine (Fig. 2-3) having a housing (left and right walls, lower front wall, and top and bottom walls; as shown in Fig. 2 and Fig. 3 below) in which first means for brewing and dispensing a coffee beverage prepared using freshly ground coffee are accommodated (as shown in Fig. 2-3; abstract; p.0104), characterized in that the first means have a modular construction (as shown in Fig. 2-3) and include at least one self-contained base module for brewing the coffee beverage (21; as shown in Fig. 2 and 3; p.0102-0103), and a separate outflow module (38) that is separable and independent from the base module for dispensing the coffee beverage (as shown in Fig. 2, 3, 15, 17 and 18; brew module 21 and dispensing head 38 are systems that have a particular function and which are physically separated and independent of each other, and are in fluid connection with each other), which are in fluidic connection with one another via one or more fluid interfaces (as shown in Fig. 2 and 15), and having a base module housing (upper front wall, rear wall, flat bottom panels of brew module 21 where the brew assembly and the grinder are supported, and flat panel 201; as shown in Fig. 3 below) comprising a plurality of walls (upper front wall and rear wall; as shown in Fig. 3 below) for receiving at least one coffee grinder (930), a brewing unit (78), second means for producing hot 
[AltContent: textbox (Housing of base module)][AltContent: textbox (Housing of beverage vending machine)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    894
    638
    media_image1.png
    Greyscale


Martin fails to disclose wherein the base module housing is disposed inside the housing of the beverage vending machine, wherein the base module housing includes a 
Hulett teaches a base module housing (810, 540, 530, bottom wall of 500) disposed inside a beverage machine housing (housing of 100) (as shown in Fig. 1-3, 5, 6, 9-14), wherein the base module housing includes a top wall (810), a bottom wall (bottom all of 500) and side walls (530, 540) and is sealed off by the top wall, the bottom wall and the side walls (as shown in Fig. 1) and the housing (100) includes a top wall, a bottom wall and side walls (as shown in Fig. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the beverage vending machine of Martin with Hulett, by providing a base module housing disposed inside a beverage machine housing, as disclosed by Hulett, for the advantages of providing further protection for the base module and for easier maintenance purpose (abstract).
Regarding claim 23, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the third means include an operating/control element (Martin; p.0102).
Regarding claim 24, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that one or more additional modules is/are accommodated in the housing and is/are in fluidic connection with the base module and/or the outflow module, and/or with one another via corresponding fluid interfaces (Martin; as shown in Fig. 2-3 and 15).
Regarding claim 25, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the additional modules are electrically 
Regarding claim 26, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the additional modules include one or more milk modules (Martin; 23; Fig. 2).
Regarding claim 27, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the beverage vending machine has an upper part and a lower part, and that the milk module(s) is/are situated in the lower part (Martin; as shown in Fig. 3).
Regarding claim 28, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the additional modules include one or more syrup modules (Martin; chocolate module 26).
Regarding claim 30, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the additional modules include a cleaning module (Martin; 880, 882, 884, 886, 888, 890, 892, 894, 895, 896, 898, 900, 902, 904; p.0165).
Regarding claim 31, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the additional modules include a cleaning module (Martin; 880, 882, 884, 886, 888, 890, 892, 894, 895, 896, 898, 900, 902, 904; p.0165) and in that the syrup modules or the cleaning module are exchangeably fastened in a suspended manner to a vertical wall inside the beverage vending machine (Martin; as shown in Fig. 3; p.0107).

Martin and Hulett combined fail to disclose wherein the cleaning module have a mounting which is suspendable on the wall at a rear wall, and which is equipped with a bottom tray for adjusting a syrup container or cleaning agent container.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a mounting for the cleaning module such as the mounting for the syrup module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 36, Martin and Hulett combined teach the beverage vending machine as set forth above comprising an outflow module (Martin; Fig. 17), including a support element (Martin; 936, 906; p.0169; Fig. 17), on which a detachable housing (Martin; 926) for conducting various fluids, in particular milk and/or air and/or steam and/or hot water and/or coffee, is fastened in a locking manner (Martin; by pinion 934).
Martin and Hulett combined fail to disclose wherein the support element is preferably angled and made of sheet metal.

Regarding claim 40, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that a hot water outlet (Martin; 818) and a coffee line (Martin; 830) for dispensing hot water or coffee into a vessel (Martin; 6) standing beneath the outflow module are guided along the housing (Martin; as shown in Fig. 15 and 17).
Regarding claim 41, Martin and Hulett combined teach the beverage vending machine as set forth above, characterized in that the support element has a base plate (Martin; 906) which supports the housing (Martin; as shown in Fig. 17), and that openings for discharging syrup or a beverage that is mixed using powder are provided in the base plate (Martin; as shown in Fig. 17).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin and Hulett as set forth above, and further in view of Gagne (US 2013/0085874).
Regarding claim 29, Martin and Hulett combined teach all the elements of the claimed invention as set forth above, except for, characterized in that the additional modules include one or more powder modules.
Gagne teaches a beverage dispensing machine comprising one or more powder modules (62a-62c; as shown in Fig. 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the beverage vending machine .
Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin and Hulett as set forth above, and further in view of Mori (US 2012/0285966).
Regarding claim 33, Martin and Hulett combined teach the beverage vending machine as set forth above, wherein the base module housing protects the components disposed therein from splashing water (Martin, when viewed in combination with Hulett, as shown in Fig. 3; Hulett, as shown in Fig. 1-3, 5, 6, 9-14), and which is installed upright in the beverage vending machine (Martin, when viewed in combination with Hulett, as shown in Fig. 3; Hulett, as shown in Fig. 1-3, 5, 6, 9-14).
Martin and Hulett combined fail to teach wherein the base module is installed above vibration-damping feet.
Mori teaches a beverage machine (1; Fig. 1) comprising a base module (2) installed above vibration-damping feet (p.0040).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the beverage vending machine of Martin and Hulett, with Mori, by providing vibration-damping feet installed below the base module, as disclosed by Mori, to reduce vibration produced by components in the base module (i.e. pump, grinder, etc.) and avoid transferring those vibrations to other components of the beverage machine. 
Regarding claim 34, Martin, Hulett and Mori combined teach the outflow module as set forth above, characterized in that a passthrough opening for the coffee grounds is 
Regarding claim 35, Martin, Hulett and Mori combined teach the outflow module as set forth above, characterized in that a bean hopper (Martin; 208) associated with the coffee grinder is situated above the at least one coffee grinder and outside the base module housing (Martin; as shown in Fig. 3).
Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin and Hulett, and further in view of Midden (US 2015/0020691).
Regarding claim 37, Martin and Hulett combined teach all the elements of the claimed invention as set forth above, except for, wherein the outflow module is characterized in that an exchangeable mixing chamber having a downwardly directed outlet for forming milk foam is provided.
Midden teaches a milk/flavor dispensing system, wherein the outflow module is characterized in that an exchangeable mixing chamber (74) having a downwardly directed outlet for forming milk foam is provided (as shown in Fig. 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified Martin and Hulett to provide an exchangeable mixing chamber as disclosed by Midden to allow proper mixing of beverage ingredients.
Regarding claim 38, Martin, Hulett and Midden combined teach the beverage vending machine as set forth above, characterized in that a steam line (Midden; 92), on the end of which the mixing chamber is attachable (Midden; as shown in Fig. 9), extends in the housing (Midden; 60, 72).
.
Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. Regarding claim 22, Applicant argues that “Hulett discloses an apparatus, system, and method for brewing a beverage. The Examiner refers to components 810, 540, 530 and a bottom wall of 500 of Hulett as being equivalent to the claimed base module housing. As illustrated in FIG. 9 of Hulett, the side wall 530 of the base module housing of Hulett includes a plurality of enlarged openings. In the Office action, the Examiner states that “a portion of the base module housing is sealed off from the exterior environment by the beverage machine housing,” (see page 6 of the Office action, emphasis added). In other words, the Examiner relies on another component, i.e., a beverage machine housing to seal off the base module housing of Hulett. Claim 22 (as amended) recites that the base module housing is sealed off by its own top wall, bottom wall and side walls. The base module housing of Hulett (see side wall 530 in FIG. 9) includes a plurality of openings such that the walls of the housing of Hulett do not seal off that housing, as required by claim 22. Accordingly, Martin and Hulett fail to teach each and every feature of claim 22.” on remarks page 6, lines 13-25.  In response to Applicant’s arguments, since it is not clear how is the base module housing sealed off .
Regarding claims 23-41, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/27/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761